ORDER

PER CURIAM.
Charles Glasperil (“Defendant”) appeals from his conviction for robbery in the first degree and armed criminal action. The trial court sentenced him to imprisonment of twenty-five years for robbery in the first degree and five years for armed criminal action. The sentences were ordered to be served concurrently.
*184Defendant raises two points on appeal. First, Defendant contends that the trial court plainly erred and abused its discretion by permitting the State to charge Defendant, a juvenile at the time of the offense, with first degree robbery and armed criminal action, even though the juvenile petition charged Defendant with first degree robbery and second degree assault. Second, Defendant contends that the trial court erred and abused its discretion by overruling Defendant’s trial objection regarding Barbara Hathorne’s testimony that Defendant sold her crack because it was irrelevant and its prejudicial effect outweighed its probative value.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).